TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00081-CR



                                   Ray Joiner, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
 NO. 14,794, THE HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                   ORDER FOR CLERK TO PROVIDE
                 APPELLATE RECORD TO APPELLANT


PER CURIAM

               Appellant Ray Joiner, Jr. appeals his convictions for unlawful possession of a firearm

and aggravated assault. See Tex. Penal Code §§ 46.04, 22.02. Appellant’s court-appointed counsel

has filed a motion to withdraw supported by a brief concluding that the instant appeal is frivolous

and without merit. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant’s counsel has

represented to the Court that he provided copies of the motion and brief to appellant, advised

appellant of his right to examine the appellate record and file a pro se response, and supplied

appellant with a form motion for pro se access to the appellate record. See Kelly v. State,

— S.W.3d —, No. PD-0702-13, 2014 WL 2865901, at *4 (Tex. Crim. App. June 25, 2014).

Appellant has timely filed the motion requesting access to the appellate record with this Court.
               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court

to provide a paper copy of the reporter’s record and clerk’s record to appellant, and to provide

written verification to this Court of the date and manner in which the appellate record was provided,

on or before August 1, 2014. See Kelly, — S.W.3d —, 2014 WL 2865901, at *4.

               It is so ordered on July 22, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Do Not Publish




                                                 2